                              UNITED STATES DISTRICT COURT 

                            SOUTHERN DISTRICT OF CALIFORNIA 


 UNITED STATES OF AMERICA,
                                                         Case No. 19CR0508-GPC

                                       Plaintiff,
                      vs.
                                                         JUDGMENT OF DISMISSAL
Johan Francisco Matute-Munguia,
                                                                   FILED
                                    Defendant.                      MAR 22 2019
                                                               CLERK. U.S. OtSTRICT COURT
                                                            SOUTHERN DISTRICT OF CALIFORNIA
                                                                                     DEPUlY
IT APPEARING that the defendant is now entitled to be discharged for the reason that:

      an indictment has been filed in another case against the defendant and the Court has
 D
      granted the motion of the Government for dismissal of this case, without prejudice; or

      the Court has dismissed the case for unnecessary delay; or

 ~    the Court has granted the motion ofthe Government for dismissal, without prejudice; or

 D    the Court has granted the motion of the defendant for a judgment of acquittal; or

 D    a jury has been waived, and the Court has found the defendant not guilty; or

 D    the jury has returned its verdict, finding the defendant not guilty;

 ~    of the offense(s) as charged in the Information:
      Count 1 - 8: 13269(a)(b) Removed Alien Found in the United States (Felony); Count 2
      - 8: 1325 - Improper Entry by an Alien (Felony)




Dated:   3/22/2019
                                                    Hon. Gonzalo P. CuneI                 .
                                                    United States District Judge
